Citation Nr: 0840052	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for renal 
insufficiency, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims.  In April 2007, the veteran testified 
before the Board at a hearing that was held at the RO.  

In an August 2007 decision, the Board denied the veteran's 
claims.  The veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims.  
In an August 2008 Order, the Court remanded the claims to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his hypertension and chronic renal 
insufficiency developed as a result of the service-connected 
diabetes mellitus with which he was formally diagnosed in 
September 2005.  He asserts that while he was not formally 
diagnosed with diabetes until September 2005, his diabetes 
existed for many years prior to the formal diagnosis.



At his April 2007 hearing before the Board, the veteran 
stated that he had been found to have elevated blood sugars 
on two occasions when he was examined for employment purposes 
in the late 1980's and early 1990's.  He did not specify for 
whom he was working at that time.  Evidence added to the 
claims file following the Board's denial of his claims 
indicates that he was then working for the Ford Motor 
Company.  That evidence consists of a single record of 
examination dated in February 1992, which shows the veteran 
was found to have trace sugar in his urine.  Because it 
remains unclear whether there are additional records that may 
show elevated blood glucose or sugar in his urine, the Board 
finds that a remand is necessary in order that an attempt to 
obtain additional records may be made.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
already been afforded a VA examination with respect to his 
claim for service connection for hypertension.  However, 
since the date of that examination, additional evidence has 
been associated with the claims file, rendering that opinion 
inadequate for rating purposes.  Accordingly, the Board finds 
that a remand for additional etiological opinions is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the veteran's 
authorization for the release of 
medical records from the Ford Motor 
Company, request all records associated 
with the physical examination of the 
veteran during his period of employment 
with Ford.  Make a specific request for 
records pertaining to blood and urine 
testing.

2.  After obtaining the above records, 
forward the claims file to a qualified 
physician for the purpose of reviewing 
the claims file and rendering an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
hypertension and chronic renal 
insufficiency developed as a result of 
his service-connected diabetes 
mellitus.  In answering the question, 
the examiner should specifically 
consider whether the veteran's diabetes 
mellitus manifested prior to the formal 
diagnosis in September 2005, and, if 
so, whether it had manifested to a 
degree which as likely as not could 
have caused or contributed to the 
hypertension and chronic renal 
insufficiency with which he was 
diagnosed in December 1997.  The claims 
file should be reviewed by the examiner 
and the report should note that review 
and discuss the private and VA medical 
records of treatment relating to 
diabetes, hypertension, and chronic 
renal insufficiency.  The examiner 
should specifically address and 
reconcile the opinions with the January 
2006 opinion finding that the veteran's 
hypertension is not related to his 
diabetes mellitus, and the October 2008 
opinion finding that the veteran's 
diabetes mellitus contributed to his 
development of renal insufficiency.  
The rationale for all opinions must be 
provided.

3.  Then, readjudicate the veteran's 
claims.  If action remains adverse, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

